Citation Nr: 1506521	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  13-05 319	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York


THE ISSUES

1. Entitlement to service connection for posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for frostbite of the hands and feet.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

G. Jackson, Counsel


INTRODUCTION

The Veteran had active service from November 1979 until October 1981.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from July 2011, October 2011 and August 2014 rating decisions issued by the RO.  

The Veteran was afforded a hearing in September 2014 before the undersigned Veterans Law Judge.  The transcript of the hearing is of record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In this case, the Veteran has reported an in-service military sexual trauma. Specifically, he asserts that while stationed in Neu Ulm, Germany, he was sexually assaulted (at knifepoint) in July 1980 by 2 men that he had met at the Enlisted Men's Club. The Veteran reported that he was so embarrassed and ashamed by the incident that he did not report the assault. He reported that his performance declined after the assault and he received several article 15's as a result thereof and that he requested a transfer to a different unit. 

Review of the Veteran's personnel file reflects that the Veteran received an article 15 for use of disrespectful language toward his superior noncommissioned officer in September 1980. Also documented is the Veteran's receipt of an article 15 for failure to obey a lawful order issued by a superior officer in November 1980. An April 1981 report of psychiatric evaluation documents that the Veteran was referred (by his command) for psychiatric evaluation following recent disciplinary problems. His command reported that the Veteran frequently cited physical problems as excuse for not performing up to par; the command doubted the veracity of the Veteran's complaints. The Veteran related having problems in dealing with several members of his command and he felt that his problems had not been adequately dealt with. He sought either transfer from his company or discharge from service. Mental status examination showed no psychiatric diagnosis. 

April 1981 summary of informal counseling reflects the Veteran was malingering and had inability to perform his assigned duties because of numerous ailments but he was able to box when he wanted. The counselor documented that the Veteran had a poor attitude and distinct lack of motivation. Elimination proceedings (for unsuitability of service) initiated against the Veteran in July 1981 reflect that he was apathetic and had a defective attitude towards his duties and the Army. It was documented that the Veteran had resisted all rehabilitative efforts by his supervisors. 

Subsequent to service, the Veteran has received ongoing psychiatric treatment. In-patient treatment from April 18, 1994 to May 3, 1994 reflects the Veteran's report of dreams about physical abuse he suffered as a child and the sexual harassment he received in the Army from a drill sergeant who was homosexual. On mental status examination, Axis I diagnoses were cocaine abuse/dependence, adjustment disorder with depressed mood, and rule out PTSD secondary to physical abuse during childhood. It was documented that a diagnosis of PTSD could not be established due to the Veteran's failure to complete psychological testing. However recent records from the Veteran's treating psychologist seem to indicate a past history of PTSD.

Service connection for PTSD requires: (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred. See 
38 C.F.R. § 3.304(f). If a PTSD claim is based on an in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident. Gallegos v. Peake, 22 Vet. App. 329 (2008); see 38 C.F.R. § 3.304(f)(5). Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crises centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy. Evidence of behavioral changes following the claimed assault is one type of relevant evidence that may be found in these alternate sources. Examples of behavioral changes that may constitute credible evidence of a stressor include, but are not limited to: request for transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavioral changes. 38 C.F.R. § 3.304(f)(5). VA can submit any evidence, including alternate source evidence, to a medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5).

To date, the Veteran has not been afforded a VA examination that addresses diagnosis or etiology of his claimed PTSD. Under the circumstances, the Board finds such examination is warranted. See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, outstanding records of treatment should be obtained and associated with the claims file for review.

With regard to the Veteran's claim for entitlement to service connection for frostbite of the hands and feet, in October 2014, the Veteran submitted correspondence expressing disagreement with the August 2014 rating decision that denied entitlement to service connection for this claimed disorder. To date, however, the RO has not issued a statement of the case (SOC) regarding this particular issue in response to the Veteran's notice of disagreement (NOD). Therefore, remand is necessary to cure this defect. See 38 C.F.R. §§ 19.9, 20.200, 20.201; see also Manlincon v. West, 12 Vet. App. 238 (1999). The RO should return the claims file to the Board only if the Veteran perfects his appeal in a timely manner. See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following action:

1. The AOJ should issue a SOC addressing the issues of entitlement to service connection for frostbite of the hands and feet. The Veteran should be given an opportunity to perfect an appeal by submitting a timely substantive appeal in response thereto. 

2. The AOJ should take appropriate steps to contact the Veteran in order to obtain copies of all outstanding records referable to the claimed PTSD. 

The AOJ must contact the Veteran and afford him an opportunity to submit a release with the approximate dates of treatment at any non-VA health care provider. The Veteran must also be advised that he may submit copies of outstanding records himself.  

The AOJ should follow procedures set forth in 38 C.F.R. § 3.159(c) in requesting records. All attempts to procure records should be documented in the file. If the AOJ cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of any unsuccessful effort in this regard, in order to allow him the opportunity.

3. Schedule the Veteran for a VA examination to evaluate his complaints of PTSD. The claims file should be made available to the psychologist or psychiatrist for review prior to examination. All indicated tests and studies should be performed and clinical findings should be reported in detail. A comprehensive clinical history should be obtained, to include a discussion of the Veteran's documented medical history and assertions. After a thorough review of the evidence, the psychologist or psychiatrist should:

a) Identify all records indicating any change in behavior or performance subsequent to the assault alleged by the Veteran to have occurred during active service and offer an opinion as to the clinical significance, if any, of such evidenced changes. The psychologist or psychiatrist should then express an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the in-service sexual assault described by the Veteran occurred.

b) If the psychologist or psychiatrist determines that the claimed in-service sexual assault occurred, then the psychologist or psychiatrist should make a determination as to whether the Veteran currently has PTSD as a result of the in-service stressor. The psychologist or psychiatrist is instructed that only the specifically corroborated in-service stressful event may be considered for the purpose of determining whether exposure to such an in-service event has resulted in PTSD. If a diagnosis of PTSD is deemed appropriate, the psychologist or psychiatrist should also comment upon the link between the current symptomatology and the Veteran's verified stressor.

c) Regardless of the above, the psychologist or psychiatrist should also clearly identify all current psychiatric disability, other than PTSD.  Then, with respect to each such diagnosed disability, the psychologist or psychiatrist should provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the disability had its onset due to event or incident of the Veteran's period of service.

The examination report must include a complete rationale for all opinions and conclusions reached.

4. After completing this indicated development, the claims on appeal should be readjudicated. If any benefit sought on appeal remains denied, the Veteran and his duly appointed representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.

Then, if indicated, this case should be returned to the Board for the purpose of appellate disposition. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999). 









This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




